                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     :
     Plaintiff                                :
                                              :      No. 1:18-cv-00586
       v.                                     :
                                              :      (Judge Kane)
NEIL P. SUNDAY,                               :
      Defendant                               :

                                       MEMORANDUM

       Before the Court is Plaintiff the United States of America (“Plaintiff”)’s motion for

default judgment against Defendant Neil P. Sunday (“Defendant”). (Doc. No. 12.) Given that

Defendant has yet to appear or defend in this action, no opposition to the motion has been filed.

For the reasons that follow, the Court will grant the motion and enter default judgment in favor

of Plaintiff and against Defendant.

I.     BACKGROUND

       On March 13, 2018, Plaintiff initiated the instant action by filing a complaint against

Defendant to recover on outstanding student loan debt. (Doc. No. 1.) The complaint alleges

that Defendant executed a promissory note to secure a Federal Family Education Loan Program

Consolidation loan in December of 1995. (Doc. No. 1-2.) The loan, which was disbursed on

February 7, 1996, was guaranteed by the Pennsylvania Higher Education Assistance Agency and

reinsured by Plaintiff, acting through the Department of Education. (Id.) Defendant defaulted

on the loan in March of 2005, and the holder filed a claim on the loan guarantee. (Id.) The

guarantor paid a claim in the amount of $30,911.34 to the holder, and the Department of

Education reimbursed the guarantor for that amount pursuant to the reinsurance agreement. (Id.)

After the guarantor failed to collect the full amount due from Defendant, it assigned its right and

title to the loan to the Department of Education. (Id.) Since the assignment of the loan,
Defendant has not made any payment on the amount due to Plaintiff. (Id.) By Plaintiff’s

calculation, the amounts owed on the promissory note as of the date of the complaint were

$30,899.92 in principal and interest on the unpaid principal at a rate of 9.00% per annum through

March 12, 2018 in the amount of $34,990.47. (Doc. No. 1 at 1.) The sum of those figures, plus

interest on the unpaid principal from March 13, 2018 through the date of the entry of default in

the amount of $502.92, brings the total amount owed to $66,393.31. (Doc. No. 12 at 2.)

       A review of the docket reveals that Defendant was served on April 24, 2018, establishing

a deadline for Defendant to file an answer to the complaint by May 15, 2018. (Doc. No. 4.) As

of the date of this Memorandum, Defendant has not appeared, answered, moved, or otherwise

responded to Plaintiff’s complaint. On May 18, 2018, Plaintiff filed a request with the Clerk to

enter default against Defendant pursuant to Federal Rule of Civil Procedure 55(a) (Doc. No. 5),

and the Clerk entered default against Defendant on that date (Doc. No. 6). Plaintiff filed the

instant motion for default judgment (Doc. No. 12) and a brief in support thereof (Doc. No. 13) on

February 5, 2019, along with an affidavit of non-military service (Doc. No. 14). Because

Defendant has not yet responded to the pending motion for default judgment, the Court deems

Plaintiff’s motion for default judgment unopposed. Accordingly, the motion is ripe for

disposition.

II.    LEGAL STANDARD

       Default judgments are governed by a two-step process set forth under Rule 55 of the

Federal Rules of Civil Procedure. An entry of default by the Clerk of Court under Rule 55(a) is a

prerequisite to a later entry of a default judgment under Rule 55(b). See 10A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2682 (3d ed. 2007) (“Prior to

obtaining a default judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry



                                                 2
of default as provided by Rule 55(a).”). Once the Clerk of Court has entered a default, the party

seeking the default may then move the court to enter a default judgment under Rule 55(b)(2).

Entry of default does not entitle a claimant to default judgment as a matter of right. See 10

James Wm. Moore et al., Moore’s Federal Practice § 55.31 (Matthew Bender ed. 2010). Indeed,

it is well settled that decisions relating to the entry of default judgments are committed to the

sound discretion of the district court. See Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d

Cir. 1987).

       Three factors control the exercise of the district court’s discretion in assessing whether

default judgment should be granted following the entry of default: “(1) prejudice to the plaintiff

if default is denied, (2) whether the defendant appears to have a litigable defense, and (3)

whether defendant’s delay is due to culpable conduct.” See Chamberlain v. Giampapa, 210 F.3d

154, 164 (3d Cir. 2000) (citing United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984)). “A finding that default judgment is appropriate, however, is not the end of the

inquiry.” Martin v. Nat’l Check Recovery Servs., LLC, No. 12-1230, 2016 WL 3670849, at *1

(M.D. Pa. July 11, 2016). Prior to entering a default judgment, the Court must also determine

whether the “unchallenged facts constitute a legitimate cause of action.” See Wright, et al.,

supra, at § 2688; Broad. Music, Inc. v. Spring Mount Area Bavarian Resort, Ltd., 555 F. Supp.

2d 537, 541 (E.D. Pa. 2008) (“Consequently, before granting a default judgment, the Court must

. . . ascertain whether the unchallenged facts constitute a legitimate cause of action, since a party

in default does not admit mere conclusions of law.” (citations omitted)). In conducting this

inquiry, “the well-pleaded, factual allegations of the complaint . . . are accepted as true and

treated as though they were established by proof.” See E. Elec. Corp. of N.J. v. Shoemaker

Const. Co., 652 F. Supp. 2d 599, 605 (E.D. Pa. 2009) (citation omitted). While the Court must



                                                  3
accept as true the well-pleaded factual allegations of the complaint, the Court need not accept the

moving party’s factual allegations or legal conclusions relating to the amount of damages. See

Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

III.   DISCUSSION

       Having reviewed the record, including Plaintiff’s complaint, motion, supporting brief,

exhibits, and accompanying affidavits, the Court finds that the entry of default judgment against

Defendant and in favor of Plaintiff is appropriate. As an initial matter, the Court observes that

Plaintiff’s unchallenged allegations in the complaint, taken as true, state a legitimate cause of

action to recover on a promissory note for student loans, as Plaintiff has alleged that “(1) the

defendant signed [a promissory note for student loans], (2) the government is the present owner

or holder, and (3) the note is in default.” See United States v. Considine, No. 06-cv-6118, 2008

WL 4723030, at *2 (D.N.J. Oct. 24, 2008) (internal quotation marks omitted) (quoting United

States v. Hargrove, No. 06-cv-1059, 2007 WL 2811832, at *2 (E.D. Pa. Sept. 24, 2007)). In

addition, Plaintiff has offered support for its claim of a sum certain of $66,393.31 in the affidavit,

certificate of indebtedness, and other relevant documents accompanying its complaint and

motion for default judgment. (Doc. Nos. 1-2, 12).

       Furthermore, the Court finds that the three Chamberlain factors weigh in favor of

entering default judgment against Defendant. First, Plaintiff will be prejudiced if the Court

declines to enter default judgment because Plaintiff is unable to proceed with the action due to

Defendant’s failure to respond and has no other means of recovering against Defendants. See

Broad. Music, Inc. v. Kujo Long, LLC, No. 14-449, 2014 WL 4059711, at *2 (M.D. Pa. Aug. 14,

2014) (“Plaintiffs will be prejudiced . . . by their current inability to proceed with their action due

to [the] [d]efendants’ failure to defend.”). Second, Defendant has not asserted a meritorious



                                                  4
defense to Plaintiff’s claims through the filing of an answer or other response to the complaint,

or through the filing of a response to the instant motion. Consequently, the Court is unable to

conclude from Defendant’s silence that Defendant has a viable, litigable defense. See Laborers

Local Union 158 v. Fred Shaffer Concrete, No.10-1524, 2011 WL 1397107, at *2 (M.D. Pa. Apr.

13, 2011). Third, the Court cannot discern from the record any excuse or justification for

Defendant’s default apart from Defendant’s own culpability. Indeed, Defendant has failed to

enter an appearance or file a timely answer to the complaint and has offered no reasons for his

failure to do so. “A defendant’s default, or its decision not to defend against allegations in a

complaint, may be grounds for concluding that the defendant’s actions are willful.” Innovative

Office Prods., Inc. v. Amazon.com, Inc., No. 10–4487, 2012 WL 1466512, at *3 (E.D. Pa. Apr.

26, 2012). In the absence of an excuse or justification for Defendant’s failure to participate in

this litigation, the Court must conclude that the delay is the result of Defendant’s culpable

conduct. See Laborers Local Union 158, 2011 WL 1397107, at *2. Accordingly, the Court is

satisfied that the Chamberlain factors counsel in favor of entering default judgment in favor of

Plaintiff and, therefore, will grant Plaintiff’s motion for default judgment.

IV.    CONCLUSION

       Based on the foregoing, the Court will grant Plaintiff’s motion for default judgment.

(Doc. No. 12.) An appropriate Order follows.




                                                  5
